On Rehearing.
On the original hearing, no authorities were cited by counsel for appellee in support of the validity of the order of sale for cash at the moment of adjudication, and the court assumed that the question was res nova.
[4] On the rehearing cases have been cited which show that our predecessors have held that article 2610 of the Civil Code did not govern in cases of judicial sales. But none of the eases go to the extent of holding that the purchaser must pay cash at the moment of adjudication. In Lafon v. Smith, 3 La. 475, the court held that there is no law that authorized the sheriff to wait three days for the bidder to find security, and that “the sheriff was not authorized to postpone the sale over the day it was announced to be sold.”
In Stoute v. Voorhies, 4 La. 392, the property was adjudicated to defendant in execution, who failed to comply with his bid, and the sheriff thereupon, after the hours of sale, reoffered the property, which was adjudicated to a third person. Article 689 of the Code of Practice reads as follows:
“If the party to whom the property has been adjudged shall refuse to pay to the sheriff the price of the adjudication or to offer the proper sureties when the sale has been made on á credit, the sheriff shall expose to sale anew the thing seized, and adjudge it to another person.”
Hence the purchaser must pay on the demand of the sheriff, and not at the moment *47of adjudication. The writ in this case commanded the sheriff to sell according to law, and the seizing creditor notified the sheriff to sell the property for cash on the spot, as he had a right to do. under Act No. 316 of 1908.
It is therefore ordered that our former decree herein be vacated, and it is now ordered that the judgment below be affirmed, appellant to i>ay costs of appeal.